UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedNovember 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number001-32724 GLOBAL ENTERTAINMENT CORPORATION (Exact name of registrant as specified in its charter) Nevada 86-0933274 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1esert Drive, Suite 301, Tempe, AZ (Address of principal executive offices) (Zip Code) (480) 994-0772 (Registrant’s telephone number, including area code ) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark if the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesoNo þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes oNo þ At January 14, 2011, 6,646,062 shares of Global Entertainment Corporation common stock were outstanding. GLOBAL ENTERTAINMENT CORPORATION INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of November 30, 2010 (Unaudited) and May 31, 2010 3 Condensed Consolidated Statements of Operations for the Three and Six Months Ended November 30, 2010 and 2009 (Unaudited) 4 Condensed Consolidated Statements of Changes in Equity(Deficit) for the Six Months Ended November 30, 2010 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended November 30, 2010 and 2009 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3 Quantitative and Qualitative Disclosures about Market Risk 26 Item 4 Controls and Procedures 26 PART II. OTHER INFORMATION Item 1 Legal Proceedings 27 Item 1A Risk Factors 28 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3 Defaults upon Senior Securities 28 Item 4 (Removed and Reserved) 28 Item 5 Other Information 28 Item 6 Exhibits 28 Signatures 29 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements GLOBAL ENTERTAINMENT CORPORATION AND SUBSIDIARIES Condensed Consolidated Balance Sheets As of November 30, 2010 (Unaudited) and May 31, 2010 (in thousands, except share and per share amounts) November 30, May 31, (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net of $0 and $194 allowance at November 30, 2010 and May 31, 2010 Prepaid expenses and other assets Total current assets Property and equipment, net 96 Accounts receivable Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES: Accounts payable $ $ Accrued liabilities Deferred revenues 86 Contractual obligation - current portion 34 41 Notes payable - current portion 79 Total current liabilities Deferred income tax liability, net 5 5 Contractual obligation - long-term portion 18 35 Total liabilities COMMITMENTS AND CONTINGENCIES (see Note 5) STOCKHOLDERS' EQUITY (DEFICIT) Global Entertainment Corporation stockholders' equity: Preferred stock, $.001 par value; 10,000,000 shares authorized; no shares issued or outstanding - - Common stock, $.001 par value; 50,000,000 shares authorized; 6,646,062 shares issued and outstanding as of November 30, 2010 and as of May 31, 2010 7 7 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity controlling interest ) Noncontrolling interests ) 12 Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders's Equity (Deficit) $ $ See accompanying unaudited notes to the condensed consolidated financial statements. 3 GLOBAL ENTERTAINMENT CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Operations For the Three and Six Months Ended November 30, 2010 and 2009 (Unaudited) (in thousands, except share and per share amounts) For the Three Months Ended For the Six Months Ended November 30, November 30, REVENUES Project development fees $
